Grant, J.
This is an action on the case for seduction.
Plaintiff at the time was about sixteen years of age,, living with her parents in the country, and had hitherto been chaste. Defendant invited her to attend a dance with him in a village six miles from her home. They, had known each other for about a year, and she testified that she thought a great deal of him. They left her home about 4 o’clock in the afternoon, and, on arriving at the hotel, he obtained a bedroom, to which he took her. It is evident from her testimony that he took her there for the express purpose of debauching her. As soon as she had taken off her wraps in the room, he-immediately commenced his indecent proposals. Late in *59the night he proposed to her to go from the ball-room, to the bedroom, and after awhile she yielded to his solicitations.
It is unnecessary to state the evidence in detail. The court was in error in directing a verdict for the defendant. The case should have been submitted to the jury under the proper instructions, and especially in view of" plaintiff’s tender age.
The language of this Court in Stoudt v. Shepherd, 73 Mich. 596, is applicable to the facts in this case:
“This Court recognize, what we conceive to be the recognized doctrine of experience, that seduction may be accomplished by means of influence and persuasion intended to reach, and actually reaching, the result, which do not necessarily involve either a promise of marriage or pecuniary advantage; and that such effectual persuasion, which is the active cause of it, may be as distinct a grievance as the more venal representations, which, appeal to covetousness more than to excited feeling.”
The judgment reversed, and a new trial ordered.
The other Justices concurred.